DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 08/11/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-8, 12, 13, and 15-20 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Baik et al. (US 2018/0233679 A1) as set forth in the Non-Final Rejection filed 06/22/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Baik et al. (US 2018/0233679 A1) as set forth in the Non-Final Rejection filed 06/22/22 is herein amended due to the Applicant’s amendments.

5.	The rejection of Claims10 and 11 under 35 U.S.C. 103 as being unpatentable over Baik et al. (US 2018/0233679 A1) as set forth in the Non-Final Rejection filed 06/22/22 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1, which the other claims are dependent upon, now recites that “provided that when A4 is a pyridine group, then R10, R20, R30, and R40 are not . . . an azacarbazole group . . . .”  However, it is the position of the Office that such a negative limitation for “an azacarbazole group” for R10, R20, R30, and R40 is subject matter that is not supported by the Applicant’s originally filed Specification.  Nowhere does the Specification recite the possibility that any one of R10, R20, R30, and R40 can be an azacarbazole group (for instance, see paragraph [0088] of the present Specification publication).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-9, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. (US 2018/0233679 A1).
	Regarding Claims 1-8, 12, 13, and 15-20, Baik et al. discloses compounds of the following form:

    PNG
    media_image1.png
    238
    384
    media_image1.png
    Greyscale

([0062]) where X3-4 = C or N ([0066]), a1-4 = integer from 0-5 ([0031]), sum of c1-4 = 1-3 ([0101]) and Z1-4 is the following (among others):  

    PNG
    media_image2.png
    79
    78
    media_image2.png
    Greyscale

([0097]).  Baik et al. discloses that the following moiety:

    PNG
    media_image3.png
    142
    165
    media_image3.png
    Greyscale

includes groups such as:

    PNG
    media_image4.png
    133
    152
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    133
    156
    media_image5.png
    Greyscale

([0157]) corresponding to pyridine, pyrimidine, among others ([0071]).  Baik et al. discloses the following embodiment:

    PNG
    media_image6.png
    280
    382
    media_image6.png
    Greyscale

(page 29) such that M1 = platinum, X1 = O, T1 = -N[(L1)a1-(R1)b1]- (with a1 = 1, L1 = single bond, b1 = 1, and R1 = unsubstituted C12 aryl group (biphenyl)), R21 = R23 = R31-33 = R11-14 = hydrogen, and R22 = -N(Q1)(Q2) (with Q1-2 = phenyl) of Applicant’s Formula 1-1.  However, Baik et al. does not explicitly disclose an embodiment that fully reads on the Applicant’s formula, particularly in regards to the R22 limitation.  Nevertheless, it would have been obvious to modify compound 21 as disclosed by Baik et al. (above) such that Y1 = Y3-4 = CH and Y2 = N of Applicant’s Formula 1-1 (i.e., ring A4 is no longer pyridine in Applicant’s Formula 1).  The motivation is provided by the fact that the modification merely involves the exchange of one group for a functional equivalent (i.e., another 6-membered nitrogen-containing heterocyclic) chosen from a highly finite list (and easily envisioned from the scope of the moiety containing ring CY4 as taught by Baik et al.), thus rendering the production predictable with a reasonable expectation of success.
	Baik et al. further discloses an organic electroluminescent (EL) device (light-emitting device) comprising the following layers (in this order):  substrate, anode, organic layer, and cathode ([0207]-[0208]); the organic layer comprises the following layers (in this order):  hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and electron-injecting layer ([0212]-[0215], [0267]-[0268]).  Its inventive compounds serve as dopant material in combination with host material (which is in excess) in the (red) light-emitting layer ([0243], [0263]-[0264]).  Baik et al. further discloses a diagnostic composition including its inventive compounds ([0007]).

	Regarding Claim 9, Baik et al. discloses another embodiment:

    PNG
    media_image7.png
    339
    404
    media_image7.png
    Greyscale

(page 29) such that M1 = platinum, rings A1-3 = C6 carbocyclic group (benzene) or C5 heterocyclic group (pyridine), X1 = O, T1 = -N[(L1)a1-(R1)b1]- (with a1 = 1, L1 = single bond, and R1 = unsubstituted C12 aryl group (biphenyl)), b10 = b20 = b30 = b40 = 1, R10 = R20 = R30 = hydrogen, and R40 = unsubstituted C12 heteroaryl (N-carbazolyl) of Applicant’s Formula 1; R40 = 10-129 as recited in Claim 9.  However, Baik et al. does not explicitly disclose an embodiment that fully reads on the Applicant’s formula, particularly in regards to the R40 limitation.  Nevertheless, it would have been obvious to modify compound 19 as disclosed by Baik et al. (above) such that ring A4 = non-pyridine (such as pyrimidine) of Applicant’s Formula 1.  The motivation is provided by the fact that the modification merely involves the exchange of one group for a functional equivalent (i.e., another 6-membered nitrogen-containing heterocyclic) chosen from a highly finite list (and easily envisioned from the scope of the moiety containing ring CY4 as taught by Baik et al.), thus rendering the production predictable with a reasonable expectation of success.

Response to Arguments
11.	Applicant’s arguments on pages 20-23 with respect to the deficiencies of the previously cited prior art been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786